Citation Nr: 1507146	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for the residuals of surgery to the right shoulder for a rotator cuff tear with status-post compression (right shoulder disability).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran had active service from September 1973 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  

In July 2010, the Veteran appeared and testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Board most recently remanded the Veteran's claims in June 2014, and the claims have since been returned to the Board for adjudication.

The Board notes that the Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2014).  However, only one organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim.  38 C.F.R. § 14.631(e)(1) (2014).  A power of attorney may be revoked at any time.  38 C.F.R. § 14.631(f)(1) (2014).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney.  Id.  

In correspondence received by VA in August 2014, the Veteran indicated that he wished to have "Veterans Helping Veterans NOW" represent him in these matters.  The Board notes that Veterans Helping Veterans NOW is not an accredited Veterans Service Organization (VSO).  Following receipt of the documents from Veterans Helping Veterans NOW, Vietnam Veterans of America (VVA) submitted a detailed appellate brief in support of the Veteran's claims.  In September 2014, VVA withdrew as the Veteran's representative in these matters.  VA notified the Veteran that Veterans Helping Veterans NOW was authorized to represent him in one action-the pending claims not currently on appeal.  Thus, there is no accredited VSO of record as to the two issues listed on the cover page of this decision.  


FINDINGS OF FACT

1.  A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a medical procedure to the right shoulder in December 2002, nor is any current disability due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right shoulder disability as the result of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in January 2008 and February 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Again, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) are also associated with the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided VA examinations in August 2014 and October 2014.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and reviewed the prior physical examinations.  Based on the foregoing, one examiner concluded that the Veteran's back was not due to or aggravated by an event, disease, or injury incurred during active service; and the other examiner found that the Veteran did not have a right shoulder disability that was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection and § 1151 benefits.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the August 2014 and October 2014 VA examinations and reports, and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I. Legal Criteria

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

§ 1151 Claim

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2014).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).
II. 
Factual Background and Analysis

Service Connection

The Veteran contends that his current back disability is attributable to his period of active duty.  

A review of his service treatment records show complaints of back pain in May 1974.  The impression was "?" and the Veteran was told to apply hot compresses.  In the Veteran's own report of medical history in April 1974, he indicated that he experienced recurrent back pain, but physical examination was within normal limits.  In other words, there was no residual back disability noted as separation.  

In a September 1989/October 1989 VA examination, the Veteran reported back problems for the last couple years.  He did not report any in-service trauma or problems.  

In an April 2003 letter from the Veteran's treating chiropractor, he indicated that he first treated the Veteran for low back pain and strain in 1997.  In June 2003, the Veteran was diagnosed as having facet degenerative joint disease in the lumbar spine.  Following service, a review of the VA treatment records shows intermittent complaints of back pain.  In 2005, these complaints were associated with chest pain.  

The VA treatment records, however, are completely devoid of any findings that the Veteran's back disability is attributable to his military service.  Moreover, the Veteran never reported any in-service back problems in conjunction with his treatment for the currently diagnosed back disability.  

In February 2011, the Veteran was afforded a VA examination of the spine, during which the examiner opined that the Veteran's mild, degenerative disc disease of the lumbar spine was not due to an in-service back injury with pain.  Prior to reaching this conclusion, the examiner reviewed the claims file and interviewed and examined the Veteran.  In reaching this conclusion, the examiner noted that the Veteran only reported back pain once during service, which was not followed with any treatment or restrictions.  There were no in-service notations of a back injury, nor was he treated for back problems for many years following service.  Further, x-ray of the lumbar spine showed mild, arthritic changes that are consistent with age-related arthritis.  The x-ray showed no evidence of remote trauma.  

In December 2013, a supplemental VA opinion was obtained with respect to the Veteran's claimed low back disability.  Following review of the claims file, including records in electronic format, the examiner opined that the Veteran's current low back disability was less likely than not related to his military service.  In reaching this conclusion, the examiner noted that:

The [Veteran's] intermittent lower back pain since leaving the service is not uncommon in the general population.  The fact that he did not seek any medical treatment for the pain would indicate that the pain was not severe or limiting him in any significant way.  The injury he describes in service as falling from a vehicle was most likely mild in severity or he would have sought medical treatment or been referred for medical treatment due to the lack of ability to perform his duties.  This injury would not be anticipated to cause the early onset of arthritis or future back problems.  

Only one note mentions back pain while in the military service and no treatment or restrictions are noted.  No back injury was noted in the c-file.  No record is noted of him seeking treatment for his back after the mention of back pain on 5-23-1974.  No record is noted for him seeking or receiving medical attention for his back pain for many years after leaving the service.  His lumbar x-ray is consistent with his age and only mild arthritis changes are noted.  No findings on the x-ray would indicate remote trauma.  Therefore, in my opinion, his current back pain is not related to his stated injury while in service.

A supplemental VA opinion from the December 2013 VA examiner was obtained in October 2014 regarding the Veteran's back claim.  Following review of the electronic claims file, the examiner provided the following supplemental opinion:

After reviewing the [Veteran's] medical record in VBMS, my opinion is still the same as the one given on 12/27/2013.  It is reproduced below from that report.  He was noted to be able to work as an automotive mechanic after leaving the service, which is a very physically demanding job.  The veteran's [statements] that he had continued back pain after leaving service would not change the below opinion as noted below.  He did not have any significant back injury in service and his x-ray findings are consistent with his age.  In my opinion, the back pain described by the veteran after leaving service was not significant evidence for the presence of any [pathology] at that time.  This is also confirmed by the x-ray taken on 2/4/2011 which indicated only the presence of mild arthritic changes consistent with the veteran's age.  If the veteran had developed any medically significantly pathology in service or soon after leaving, one would expect the lumbar spine x-ray in 2011 to reveal more severe pathological findings by that time, being about 37 years later.

Again, a review of the VA treatment records shows occasional treatment for low back pain.  None of these records, however, include an opinion linking his current low back disability to his active duty. 

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  It is clear that the Veteran has a current low back disability.  As noted above, he contends that his current disability is due to a low back injury incurred during active duty, but based upon the evidence of record, the Board concludes it was not. 

First, as shown above, the Veteran was not diagnosed as having osteoarthritis or degenerative disc disease of the lumbar spine within his first post-service year, nor has he so contended.  As such, he is not entitled to service connection for a low back disability on a presumptive basis.

The Board finds the opinion expressed in the February 2011, December 2013, and October 2014 VA examiner's reports to be credible and highly probative as to the element of nexus.  The report was based on a careful review of the claims file, including a detailed notation of the Veteran's medical history and complaints.  The examiner also reviewed relevant VA and private treatment records.  Further, a complete and through rationale is provided for the opinions rendered.  During the course of post-service treatment, the Veteran generally did not report any in-service injury to his low back, nor did he report any history of chronic low back complaints since service or the claimed injury itself.  Additionally, the Veteran's diagnosis has been attributed to his post-service the aging process, because of the mild nature of his disability.  As such, the examiner concluded that the Veteran's low back disability is less likely than not related to an event, injury, or disease while on active duty. 

The Board has considered the Veteran's contentions that his current back disability is due to his military service based on the one service treatment record showing complaints of back pain and that his symptoms have continued since.  The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for service connection for a low back disability, the Board places far greater weight on the opinion of the February 2011, December 2013, and October 2014 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of the low back disability or a medical opinion regarding the etiology of his low back disability.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Additionally, the Board finds that the medical evidence dated between service and 1989 (when the Veteran reported back problems with its onset a few years prior) with no treatment for back problems again until the 1990s highly probative evidence.  The Veteran did not report any in-service problems with his back, nor did he report a service injury during his post-service treatment for back complaints.  In other words, the reports the Veteran made in the course of treatment for back problems following service, which did not include any reference to in-service back problems, are more probative than his current assertions that he had continuous back problems during and since service.  

Again, the most probative medical evidence specifically rules out a relationship between the Veteran's current low back disability and his military service.  The Board places more weight on the opinion of the competent VA medical professional who provided the February 2011, December 2013, and October 2014 opinions, based on review of the medical records and claims file, and following examination and interview of the Veteran, than on the Veteran's lay assertions that his current low back disability is attributable to his in-service injury. 

In summary, the preponderance of the evidence demonstrates that the Veteran's degenerative disc disease of the lumbar spine was not caused or aggravated by his military service.  The Veteran has not provided any competent and credible evidence to show his current low back disability is related to an event, injury, or disease incurred during service. 

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

§ 1151 Claim 

The Veteran contends that his right shoulder surgery to repair a rotator cuff in December 2002 resulted in additional disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  

In December 2002, the Veteran underwent a right shoulder open acromioplasty, open rotator cuff repair, and biceps tenodesis.  Of record is a notation of the Veteran's consent to the procedure after discussing the risks, benefits, and alternatives.  In a December 2002 post-operative note following the open, right rotator cuff repair, the right biceps tendon was ruptured following opening the right shoulder capsule.  The proximal aspect of the biceps tendon was excises and a suture anchor was placed for the cuff repair.  The note stated that the Veteran was placed in a shoulder immobilizer.  

A review of the surgical summary shows no incidents or problems during the surgery itself.  The immediate post-operative treatment notes show no complications and the Veteran was noted as doing well.  In early-2003, the Veteran reported significant weakness and limited range of motion in the right shoulder.

Following the surgery, the Veteran continued to seek VA treatment for chronic, right shoulder pain and was referred for physical and occupational therapy for his right shoulder problems.  At the time he was undergoing physical therapy, he was noted to have significant weakness and limitation of range of motion in the right shoulder joint.  The Veteran also received shoulder injections as treatment for his shoulder pain.  

In July 2003, the Veteran underwent a MRI.  It showed full thickness tear supraspinatus; partial thickness tear infraspinatus; and possible Buford complex with absent anterior labrum and superior aspect.  

In a November 2006 VA treatment note, the Veteran reported that his shoulder symptoms/pain were controlled with the use of Ibuprofen.  

In March 2011, the Veteran was afforded a VA examination of the right shoulder.  The examiner (a surgeon) indicated that the massive, right rotator cuff repair performed in December 2002 was unsuccessful.  The treating physician recommended a latissimus dorsi transfer to regain function in his right shoulder, but the Veteran refused this and was offered physical therapy.  The physical therapy was unsuccessful.  The examiner indicated that the post-surgical range of motion in the right should is consistent with a failed rotator cuff repair, and noted that not all cuff repairs are successful because the larger the tear, the more difficult (or impossible) it is to repair it.  The examiner opined that the "muscle rupture (bicep tenolysis) is an accepted medical treatment if the treating MD felt the pain generator was the biceps tendon."  Additionally, the examiner noted that there is no difference between the biceps tenolysis and tenodesis, and the Veteran does not exhibit biceps weakness.  As such, the examiner opined that the muscle rupture was part of the treatment plan by the treating surgeon.  The examiner concluded that the Veteran's surgical treatment was not negligent because large rotator cuff repairs are not always effective and a patient may "require reverse total shoulder arthroplasty to regain function."  The examiner noted that the post-operative range of right shoulder motion was no different than the preoperative range of motion, and although the surgery was a failed attempt at rotator cuff repair, there was no negligence, careless, or errors made.  In reaching this conclusion, the examiner reviewed the record, interviewed the Veteran, and relied on his surgical expertise as well as the treatise evidence cited in his report.  

A VA opinion was obtained in December 2013 wherein the examiner opined that:

There was no evidence that any of the actions accomplished by VA personnel, either during the surgical procedure or afterwards, was careless, negligent, indicative of medical personnel lacking proper skill, an error in judgment or a similar instance of fault.  The [V]eteran had home PT after his surgery to help in his recovery and later PT in Hampton, VA.  Any surgery performed has the potential for failure for multiple reasons such as risk factors for poor healing, i.e. smoking.  Infection would be another reason for failure but no infection is noted in the medical record.

The Veteran's post-surgery experiences and the purported failure of the surgery were not the "necessary consequences" certain to result from, or were intended to result from the medical and surgical treatment administered by the VA hospital personnel.  The [surgeon's] note stated the "risks, benefits, and alternatives" were discussed with the patient prior to the surgery.  Any orthopedic procedure has the risk of failure.

The December 2013 examiner reviewed the entirety of the claims file, including all VBMS records, prior to reaching his opinion above.  

Another opinion was obtained in February 2014 regarding the Veteran's additional right shoulder disability.  Following review of the claims file and previous examination reports, the examiner opined:

All actions accomplished by VA personnel, including during the surgical procedure and afterwards were appropriate with no evidence of careless, negligent, indication of medical personnel lacking proper skill, an error in [judgment] or a similar instance of fault.

Rationale:  Review of the surgical note reveals that the veteran had a significant rotator cuff tear which included a tear of the proximal biceps tendon.  Surgical notes indicate that the stability of the repair was evaluated and found to be adequate before closure.  After an initially good post-operative hospital course the veteran was discharged home.  He was told at his first follow up visit that the surgery was unsuccessful and he would require and latissimus transfer for repair of his rotator cuff.  The patient refused the surgery and the MD prescribed home health PT.  He received physical therapy as an outpatient.  The veteran followed up on 4/29/03 at which time it was noted that when the veteran flexed his elbow the biceps formed a mass distally indicative of a rupture of the biceps tendon. It appears that he was treated conservatively since that time.  The Veteran's post-surgery experiences and the purported failure of the surgery were known possible consequences of such surgeries and do not reflect improper care or technique but do occur following this type of surgery.  The rerupture of the biceps tendon was not a "necessary consequence" and NOT certain to result from, or intended to result from the medical and surgical treatment administered by the VA hospital personnel as the majority of such surgeries are successful and have a favorable outcome.

According to an article entitled "Clinical Outcome After Structural failure of rotator Cuff repairs" which reviewed over 300 medical articles on rotator cuff repairs, the best rerupture rates following open rotator cuff repairs is 13%.  Several factors enter into the risk and in the case of this veteran he had an increase risk secondary to his extensive and complicated tear.

A supplemental VA opinion was obtained from the February 2014 examiner in August 2014 regarding the right shoulder claim.  Following review of all available records, the examiner opined: 

	All actions accomplished by VA personnel, including during the surgical
procedure and afterwards were appropriate with no evidence of careless, negligent, indication of medical personnel lacking proper skill, an error in [judgment] or a similar instance of fault.  Additionally the Veteran's problematic outcome and problematic post-surgery experiences-including his physical therapy-and the purported failure of the surgery were not the "necessary consequences" certain to result from, or were intended to result from the medical and surgical treatment administered by the VA hospital personnel. 

Rationale:  Review of the surgical note reveals that the veteran had a significant rotator cuff tear which included a tear of the proximal biceps tendon.  Surgical notes indicate that the stability of the repair was evaluated and found to be adequate before closure.  After an initially good post-operative hospital course the veteran was discharged home.  He was told at his first follow up visit that the surgery was unsuccessful and he would require and latissimus transfer for repair of his rotator cuff.  The patient refused the surgery and the MD prescribed home health PT.  He received physical therapy as an outpatient.  The veteran followed up on 4/29/03 at which time it was noted that when the veteran flexed his elbow the biceps formed a mass distally indicative of a rupture of the biceps tendon.  It appears that he was treated conservatively since that time.  The Veteran's post-surgery experiences and the purported failure of the surgery were known possible consequences of such surgeries and do not reflect improper care or technique but do occur following this type of surgery.  The rerupture of the biceps tendon was not a "necessary consequence" and NOT certain to result from, or intended to result from the medical and surgical treatment administered by the VA hospital personnel as the majority of such surgeries are successful and have a favorable outcome.  According to an article entitled "Clinical Outcome After Structural failure of rotator Cuff repairs" which reviewed over 300 medical articles on rotator cuff repairs, the best rerupture rates following open rotator cuff repairs is 13%.  Several factors enter into the risk and in the case of this veteran he had an increase risk secondary to his extensive and complicated tear.

There are no clinical opinions to the contrary.  

Following careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an additional right shoulder disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA due to his December 2002 right shoulder surgery and any post-operative treatment.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

First, the Board notes that the Veteran clearly had an additional disability following his right shoulder open acromioplasty, open rotator cuff repair, and biceps tenodesis.  This is evidenced by the VA treatment records indicating no improvement in range of motion and the treating personnel's suggestion that the Veteran undergo physical therapy and an additional surgery on the right shoulder.  Thus, the main question before is whether this additional right shoulder disability was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA, or was from an event not reasonably foreseeable.  For the foregoing reasons, the Board finds that the additional right shoulder disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA in performing the December 2002 right shoulder open acromioplasty, open rotator cuff repair, biceps tenodesis, and subsequent physical therapy, and the need for another surgery (even though it was never performed) was an event reasonably foreseeable.  

In this case, the most probative evidence of record fails to establish that the Veteran incurred an additional right shoulder disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, nor was it proximately caused by an event not reasonably foreseeable.  In that regard, the Board finds the March 2011, December 2013, and August 2014 opinions from orthopedic specialists and VA examiners of significant probative value.  The examining professionals reviewed the Veteran's claims file and contentions, but concluded that the Veteran did not have any additional right shoulder disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result of an event not reasonable foreseeable.  The examiners essentially concluded that the Veteran's worsening of right shoulder symptoms with a failed rotator cuff repair are known risks following the initial 2002 surgery.  They also indicated that it is reasonably foreseeable that an additional disability and/or failure of surgical repair could result following a right shoulder open acromioplasty, open rotator cuff repair, and biceps tenodesis, and are not otherwise the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  The September 2014 examiner also opined that the Veteran's physical therapy did not cause an additional right shoulder disability as a result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  

The examiners' conclusions are supported by the other VA medical professionals of record who have noted the Veteran's current right shoulder problems are not due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result not reasonably foreseeable.  Additionally, private and VA treatment records dated since 2002 show continued pain and functional limitation in the right shoulder, and as discussed by the examining professionals, these are known complications of right shoulder open acromioplasty, open rotator cuff repair, biceps tenodesis, and subsequent physical therapy.  Importantly, the examiners concluded that the Veteran's failed right rotator cuff repair is an event that is reasonably foreseeable inasmuch as this surgery can fail if the tear is too big.  

By contrast, the Board has considered the Veteran's contentions that his 2002 surgery was improperly performed of significantly less probative value.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of increased right shoulder pain with limitation of motion, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of such problems, nor is he competent to opine as to whether residuals of a surgical procedure were due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result not reasonably foreseeable because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

It is clear from the December 2002 consent that the Veteran knew the risks/potentially effects of his right shoulder open acromioplasty, open rotator cuff repair, and biceps tenodesis.  The VA treatment notes, clearly indicates that the examiner advised the Veteran of the risks, complications, and alternatives and the Veteran elected to consent to the right shoulder surgery.  There are notations in the month prior to the Veteran's surgery that the Veteran signed the consent form for both anesthesia and the surgery itself.  

Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinions of the competent VA health care specialists, who considered the Veteran's lay reports but determined that the Veteran had an additional right shoulder disability due to his December 2002 VA surgery, but it was a reasonably foreseeable consequence of a right shoulder open acromioplasty, open rotator cuff repair, and biceps tenodesis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board is sympathetic to the Veteran's contentions of his perceived increased right shoulder problems, as well as the documentation of right shoulder pain and problems following the surgery with physical therapy and the suggestion that he undergo another surgery.  The Board finds, however, that the preponderance of the probative evidence of record supports that the additional right shoulder disability was a reasonably foreseeable consequence of his December 2002 right shoulder open acromioplasty, open rotator cuff repair, and biceps tenodesis with post-surgical physical therapy.  In fact, the residual right shoulder problems were known complications of the right shoulder open acromioplasty, open rotator cuff repair, and biceps tenodesis, and were not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.  

Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for the residuals of surgery to the right shoulder for a rotator cuff tear with status-post compression is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


